Case: 17-11372   Date Filed: 11/07/2019   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11372
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:15-cv-00803-RBD-TBS



ANTHONY D. GREENWOOD,

                                                           Petitioner-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 7, 2019)

Before MARCUS, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 17-11372         Date Filed: 11/07/2019        Page: 2 of 10


       Anthony Greenwood appeals the district court’s denial of his pro se petition

for a writ of habeas corpus under 28 U.S.C. § 2254. 1 We granted a certificate of

appealability on the issue of “whether the district court erred in deeming

procedurally defaulted Mr. Greenwood’s claim that trial counsel rendered

ineffective assistance by failing to investigate and prepare adequately for trial.”

After reviewing the evidence presented, we answer this issue in the negative and

conclude that the district court did not err. Greenwood did not give the state court

an opportunity to decide his claim and has not shown cause sufficient to excuse his

failure to present the claim. Accordingly, we affirm.

                                                  I.

       On December 3, 2010, a Florida jury found Greenwood guilty of possession

of a firearm by a convicted felon in violation of Fla. Stat. § 790.23 2 (count one)

and resisting an officer without violence in violation of Fla. Stat. § 843.02 3 (count

two). Testimony at trial established that the Palm Bay Police Department received

a tip from a confidential informant that illegal activity would take place at a certain
1
  While this appeal was pending, Greenwood was released to community supervision. We
nevertheless have jurisdiction because the expiration of a petitioner’s sentence before his
application is fully adjudicated does not terminate federal jurisdiction. Carafas v. LaVallee, 391
U.S. 234, 239 (1968).
2
  “It is unlawful for any person to own or to have in his or her care, custody, possession, or
control any firearm, . . . if that person has been: . . . [c]onvicted of a felony.” Fla. Stat. § 790.23
(1)(a).
3
  “Whoever shall resist, obstruct, or oppose any officer . . . , without offering or doing violence to
the person of the officer, shall be guilty of a misdemeanor of the first degree.” Fla. Stat.
§ 843.02.
                                                  2
              Case: 17-11372     Date Filed: 11/07/2019   Page: 3 of 10


time and place. The police arrived at the scene in question, where they found

Greenwood, who started running. While in flight, Greenwood dropped a firearm

on the ground. Greenwood’s attorney, Todd Deratany, hoped that the case would

end in a plea agreement. The State offered a three-year sentence, but after

Deratany contacted a supervisor from the State Attorney’s Office, the State

withdrew the three-year offer. Immediately before trial began, Deratany told the

court that he had not spent much time working on the case because he hoped that

the case would be resolved with a plea agreement.

      The court sentenced Greenwood to seven years as to count one and 258 days

as to count two with credit for time served. The Florida Fifth District Court of

Appeal affirmed. On January 22, 2013, Greenwood filed a pro se motion for post-

conviction relief with the state court under Florida Rule of Criminal Procedure

3.850. As relevant to this appeal, that motion alleged that his counsel was

ineffective because he failed to depose witnesses, failed to test a gun for

fingerprints and DNA evidence, and failed to interview and call witnesses who

might have presented exculpatory evidence. The state court held an evidentiary

hearing, and, on November 21, 2013, denied post-conviction relief. The Fifth

District Court of Appeal affirmed.

      Greenwood timely filed a pro se habeas petition under 28 U.S.C. § 2254 in

federal court on May 15, 2015, which the district court dismissed without


                                          3
              Case: 17-11372     Date Filed: 11/07/2019   Page: 4 of 10


prejudice. On August 3, 2015, Greenwood filed an amended habeas petition that

presented three claims. Claim one—the only claim at issue here—stated:

      The Petitioner retained Todd Deratany, on 10/22/10, to represent him
      in lower court proceedings. Counsel appeared before the trial court on
      December 2, 2010 on the Petitioner’s behalf. Counsel testified before
      the court that he was not prepared to proceed to trial. Counsel
      conceeded during Petitioner’s evidentiary hearing that he believed
      [they] would resolve the case with a plea offer which, in fact, the
      Petitioner had signed and agreed to. The plea offer was for 3 years.
      However, due to the above, the Petitioner lost the advantageous plea
      offer and was forced to proceed to trial with an unprepared counsel
      where the plea offer was accepted by the Petitioner, would have been
      accepted by the court, and would have resulted in a lesser sentence
      than was ultimately imposed. See Motion for Postconviction Relief
      attached and herein incorporated by reference.

The district court denied the petition after concluding (1) that claim one was

procedurally defaulted because Greenwood failed to exhaust his state court

remedies, and (2) that the remaining claims failed on the merits. We granted a

certificate of appealability on the question of whether the district court properly

concluded that claim one was procedurally defaulted.

                                          II.

      As a threshold matter, we liberally construe pro se pleadings. Tannenbaum

v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). In examining the denial of

a § 2254 petition, we review questions of law and mixed questions of law and fact

de novo, and findings of fact for clear error. Prevatte v. French, 547 F.3d 1300,

1302 (11th Cir. 2008).


                                          4
              Case: 17-11372      Date Filed: 11/07/2019     Page: 5 of 10


       Before bringing a habeas action in federal court, the petitioner must exhaust

his claims by presenting them to the state courts, either on direct appeal or

collateral review. 28 U.S.C. § 2254(b), (c); Castille v. Peoples, 489 U.S. 346, 351

(1989). In doing so he “must afford the State a full and fair opportunity to address

and resolve the claim on the merits.” Kelley v. Sec’y for the Dep’t of Corr., 377
F.3d 1317, 1343 (11th Cir. 2004) (quoting Keeney v. Tamayo-Reyes, 504 U.S. 1,

10 (1992)). The exhaustion requirement applies “not only to broad legal theories

of relief, but also to the specific assertions of fact that might support relief.” Id. at

1344. With respect to ineffective assistance of counsel claims, the “particular

factual instances of ineffective assistance of counsel” must first be presented to the

state courts. Id. In other words, “the habeas petitioner must assert [the] theory of

relief and transparently present the state courts with the specific acts or omissions

of his lawyers that resulted in prejudice.” Id.

       In Kelley, we concluded that a habeas petitioner failed to meet the

exhaustion requirement because he did not challenge, in state court, the particular

instance of ineffective assistance that he raised in his habeas petition. Id. at 1350.

In his state post-conviction motion, Kelley argued that his attorneys failed to

develop defense theories, including the theory that another person performed the

crime unassisted or that another person registered at a motel under Kelley’s name.

Id. at 1348. In his § 2254 petition, however, he argued that his attorneys were


                                            5
                  Case: 17-11372      Date Filed: 11/07/2019      Page: 6 of 10


ineffective because they either failed to investigate before trial or relied on a

disbarred attorney for pretrial investigation. Id. at 1347. We concluded that

Kelley’s federal claim was unexhausted because it presented a different factual

instance of ineffective assistance from that presented in state court. Id. at 1348.

We explained that the federal claim was not “merely a clarified rendition” of the

state court claim because Kelley’s state court filings concerned a different instance

of ineffective assistance that did not involve reliance on the disbarred attorney. Id.

at 1348–49.

         Here, as in Kelley, Greenwood challenged different acts of his counsel in

state court than he challenged in his § 2254 petition. Greenwood’s § 2254 claim,

even liberally construed, argues that counsel lost the plea agreement by seeking a

lower sentence than the State offered, expressed ignorance at the revocation of the

agreement, and as a result, was unprepared for trial. 4 However, in the state court,

he argued that counsel failed to investigate by deposing state witnesses,

interviewing potential defense witnesses, and consider possible DNA or fingerprint

evidence.

         Moreover, even if we construed Greenwood’s claim more broadly as one

concerning counsel’s failure to prepare for trial, that claim is different from the

failure to investigate claim Greenwood made in state court. Admittedly,

4
    This is also how the State understood Greenwood’s argument in his § 2254 petition.


                                                 6
                Case: 17-11372       Date Filed: 11/07/2019       Page: 7 of 10


Greenwood’s state- and federal-court claims are factually related. Deratany

testified that he was unprepared for trial because he had expected the case to be

resolved by a plea agreement; the motion states that counsel told the trial court that

he was unprepared for trial. But it is not “sufficient that all the facts necessary to

support the claim were before the state courts or that a similar state-law claim was

made.” Id. at 1344. The claims themselves must be the same.

       Here, in federal court, the essence of Greenwood’s § 2254 claim is that

Deratany lost his client an advantageous plea deal, failed to prepare for trial

because he was unaware that the plea deal had been lost, and as a result, was

unprepared for trial during jury selection. In contrast, the state-court claim

concerned Deratany’s failure to interview and depose witnesses and investigate

DNA and fingerprint evidence. Accordingly, the state courts never had the

opportunity to decide Greenwood’s claims related to the botched plea agreement

because he raised them for the first time in federal court.5

       Examining how a court would assess the prejudice prong of Strickland v.

Washington, 466 U.S. 668 (1984), with respect to each claim illustrates the

practical distinction between Greenwood’s claims. In examining counsel’s failure

to investigate, the court would look to whether the outcome of the trial would have


5
  We recognize that Greenwood, in his § 2254 petition, attempted to incorporate his Rule 3.850
motion by reference. However, we conclude that such a general reference was insufficient to
transform his unexhausted plea negotiations claim into his exhausted failure to investigate claim.
                                                7
              Case: 17-11372     Date Filed: 11/07/2019     Page: 8 of 10


been different had counsel fully investigated the case by contacting certain

witnesses or by investigating DNA or fingerprint evidence. Indeed, that is how the

state court approached the prejudice question. See, e.g., Housel v. Head, 238 F.3d
1289, 1294–97 (11th Cir. 2001). In contrast, a prejudice analysis of the claim

Greenwood presented to the district court would focus on whether he would have

received a more favorable sentence under the plea agreement than he received at

trial had counsel not caused the state to withdraw the plea offer. See, e.g., Osley v.

United States, 751 F.3d 1214, 1222 (11th Cir. 2014). The state court did not have

an opportunity to conduct the latter analysis because Greenwood never presented

that claim.

      Nevertheless, Greenwood argues that he cured any defect in his original

petition by providing additional details about his claim in his reply. But

Greenwood presented an entirely different claim in his reply. If Greenwood had

alleged failure to investigate in his petition and then, on reply, specified that

counsel failed to investigate fingerprint or DNA evidence, this case would be

decided differently, because he would be adding onto an argument that he made in

his initial brief. Instead, Greenwood’s petition alleged that his counsel lost him a

favorable plea agreement, was ignorant of its revocation, and then was unprepared

for trial as a result. His reply then raised a new factual instance of ineffective

assistance based on a failure to investigate by failing to interview and call


                                           8
               Case: 17-11372        Date Filed: 11/07/2019      Page: 9 of 10


witnesses, failing to depose the State’s witnesses, or failing to investigate DNA or

fingerprint evidence. The district court was not obligated to consider this new

argument raised in Greenwood’s reply. Herring, 397 F.3d at 1342. 6

                                              III.

       When a petitioner has failed to exhaust state court remedies, and it is clear

that any attempt to do so would be barred in state court, the claim is considered

procedurally defaulted. Bailey v. Nagle, 172 F.3d 1299, 1302–03 (11th Cir. 1999).

It is clear that Greenwood’s unexhausted claim would be procedurally barred in

state court because he has not alleged newly discovered evidence or a new

constitutional right. Young v. State, 724 So. 2d 665, 665 (Fla. 5th Dist. Ct. App.

1999) (explaining that second or successive Rule 3.850 petitions are not permitted

“absent allegations of newly discovered evidence or a new constitutional right”).

       Greenwood argues that, even if his claim is procedurally defaulted, the

district court should have excused the default because he did not receive the

transcripts of the jury selection and motion in limine proceedings. Federal courts

will consider a claim despite procedural default if the petitioner can show cause for

his failure to properly present the claim and actual prejudice, or that failing to

consider the claim would result in a fundamental miscarriage of justice. Coleman
6
 Greenwood also argues that the district court violated Clisby v. Jones, 960 F.2d 925, 938 (11th
Cir. 1992) (en banc), by not considering on the merits his allegations of failure to investigate.
However, this issue is outside the issues enumerated in the certificate of appealability. Our
“appellate review is limited to the issues specified in the COA.” Maharaj v. Sec’y for the Dep’t
of Corr., 432 F.3d 1292, 1302 (11th Cir. 2005)
                                               9
             Case: 17-11372      Date Filed: 11/07/2019    Page: 10 of 10


v. Thompson, 501 U.S. 722, 750 (1991); Sullivan v. Sec’y, Fla. Dep’t of Corr., 837
F.3d 1195, 1201 (11th Cir. 2016). A fundamental miscarriage of justice results

“where a constitutional violation has probably resulted in the conviction of one

who is actually innocent.” Wright v. Hopper, 169 F.3d 695, 705 (11th Cir. 1999)

(quoting Schlup v. Delo, 513 U.S. 298, 321 (1995)).

      Greenwood’s attempt to excuse his claim from procedural default fails for

three reasons. First, the transcripts did not cause his failure to present his claim in

the state courts because he raised the claim in his § 2254 petition despite not

having the transcripts available. Second, the transcripts are only relevant to show

that Deratany told the court he was unprepared for trial, which Greenwood could

have shown with the transcript from his Rule 3.850 hearing where Deratany

admitted he told the court he was unprepared. See McCoy v. Newsome, 953 F.2d
1252, 1260 (11th Cir. 1992) (concluding that the petitioner did not establish cause

where he failed to show there were no other materials available that would have

fulfilled the same function as the transcript). Finally, Greenwood does not argue

that failure to consider his claim would result in a fundamental miscarriage of

justice. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.

2014) (arguments not raised on appeal are waived). Thus, the district court did not

err in deciding not to consider Greenwood’s unexhausted claim.

      AFFIRMED.


                                           10